Case 1:19-cv-05608-PKC Document 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TEXTBROKER INTENATIONAL LLC, °
Plaintiff,
-against-
CHLOE SKUPNICK,
Defendant.
eee eee een nee ene eee x

CASTEL, U.S.D.J.

Filed 09/13/19 Page 1 of 2

19-cy-5608 (PKC)

ORDER

In the declaration of Andrew T. Solomon, plaintiff has demonstrated that service

of process is impracticable under NY CPLR 308(1), (2) and (4). Process servers have been

unsuccessful in serving her at her last known address in Chambersburg, Pennsylvania and have

endeavored unsuccessfully to serve her at an address in Aberdeen, Washington, thought to be a

current residence, She has used the email address chloeskupnick(@email.com and it is listed on a

website that provides information about Chice Skupnick. According to Solomon, the email has

been used since the commencement of this action.

Pursuant to NY CPLR 308(5) and Rule 4(e), Fed. R. Civ. P., plaintiff may serve

Chice Skupnick the summons and complaint by email to chloeskupnick@gmail.com and by

mailing copies by certified mail to the Chambersburg and Aberdeen addresses. The foregoing

means of service is reasonably calculated to provide her actual notice of the pendency of this

action against her.

Letter motion (Doc 19) is GRANTED.

 

 
Case 1:19-cv-05608-PKC Document 20 Filed 09/13/19 Page 2 of 2

SO ORDERED.

P, Kevin Castel :
United States District Judge

Dated: New York, New York
September 12, 2019

’

 
